Littleton, Judge,
delivered the opinion of the court:
The first question presented in this case is the same as that presented in the case of this plaintiff in no. D-76, decided this date. The contract in this case specified that the work was to be completed by plaintiff within one hundred and eighty days after September 7, 1923. The defendant delayed plaintiff to a large extent in the performance of the work and exacted from it a total of $13,836.33 “ as a consideration for an extension of time ” for four months under supplemental agreements which plaintiff was required to sign. Plaintiff protested the signing of the agreements and the payment of the amount exacted by the defendant.
For the reason stated in Camp Sales Corporation v. United States, L-76, decided this date, plaintiff is entitled to judgment for this amount.
The defendant’s counterclaim for $9,910, with interest at 5 percent per annum from January 1,1925, being the balance of the amount demanded by defendant as a consideration for an extension of time, is without merit and is denied.
The next question relates to certain equipment which plaintiff purchased and which was not delivered by the defendant. Plaintiff contends that one hundred toilet sets purchased by it were not delivered by defendant and that it is entitled to recover the value thereof, amounting to $1,250. The facts establish that only fifty toilet sets were sold and not delivered by the defendant, which were of the value of $12.50 each, or $625.
*674Plaintiff is entitled to recover $14,461.33, for which judgment will be entered. It is so ordered.
Wiialev, Judge; Williams, Judge; and GeeeN, Judge, Concur.
Booth, Chief Justice, did not hear this case, on account of illness, and took no part in its decision.